
	
		II
		111th CONGRESS
		2d Session
		S. 3741
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Hagan (for herself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide U.S. Customs and Border Protection with
		  authority to more aggressively enforce trade laws relating to textile or
		  apparel articles, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Textile Enforcement and
			 Security Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Textile or apparel article defined.
					Title I—Additional authorities for U.S. Customs and Border
				Protection
					Sec. 101. Findings.
					Sec. 102. Seizure and forfeiture of certain textile or apparel
				articles and use of amounts from fines, penalties, and forfeitures.
					Sec. 103. Increase in certain TAPP positions and Import
				Specialist positions and biennial review of staff levels.
					Sec. 104. Implementation report.
					Sec. 105. Definitions.
					Title II—Amendments to the Tariff Act of 1930
					Sec. 201. Additional requirements for importation of textile or
				apparel articles.
					Sec. 202. Definition of person for penalties for fraud, gross
				negligence, and negligence relating to import documentation.
					Sec. 203. Special provisions regarding certain violations
				relating to import documentation.
					Sec. 204. Electronic preference verification system for origin
				of textile or apparel articles under CAFTA, NAFTA, and other free trade
				agreements.
					Sec. 205. Nonresident importer declaration program for textile
				or apparel articles.
					Title III—Miscellaneous provisions
					Sec. 301. Establishment of Office of Textile and Apparel Trade
				Enforcement within the Department of Justice.
				
			2.Textile or
			 apparel article defined
			(a)In
			 generalIn this Act, the term
			 textile or apparel article means any of the following:
				(1)Any good
			 classifiable in chapters 50 through 63 of the HTS.
				(2)Any good
			 classifiable under one of the following HTS headings or subheadings:
					(A)3005.90.
					(B)3921.12.15.
					(C)3921.13.15.
					(D)3921.90.2550.
					(E)4202.12.40–80.
					(F)4202.22.40–80.
					(G)4202.32.40–95.
					(H)4202.92.05.
					(I)4202.92.15–30.
					(J)4202.92.60–90.
					(K)6405.20.60.
					(L)6406.10.77.
					(M)6406.10.90.
					(N)6406.99.15.
					(O)6501.
					(P)6502.
					(Q)6504.
					(R)6505.90.
					(S)6601.10–99.
					(T)7019.19.15.
					(U)7019.19.28.
					(V)7019.40–59.
					(W)8708.21.
					(X)8804.
					(Y)9113.90.40.
					(Z)9404.90.
					(AA)9612.10.9010.
					(b)HTS
			 definedIn subsection (a),
			 the term HTS means the Harmonized Tariff Schedule of the United
			 States.
			IAdditional
			 authorities for U.S. Customs and Border Protection
			101.FindingsThe Congress finds the following:
				(1)The Textile and Apparel Policy and Programs
			 division of the Office of International Trade within U.S. Customs and Border
			 Protection (in this title referred to as the TAPP) has, with
			 respect to textile or apparel articles, the authority to direct the
			 implementation and enforcement of free trade agreements, multilateral
			 agreements, bilateral textile agreements, preference programs, and all other
			 trade legislation affecting textiles and apparel articles.
				(2)The primary focus of the TAPP is to ensure
			 the effective implementation of all trade enforcement activities involving
			 textile or apparel articles, including preventing origin fraud, preventing
			 circumvention of the requirements to obtain preferential trade treatment under
			 free trade agreements and trade preference programs in order to avoid quotas or
			 duties, providing for the collection of appropriate duties, and providing for
			 the correct valuation of articles.
				(3)The TAPP
			 headquarters office is currently below its optimal staffing levels and the TAPP
			 personnel efforts should be targeted at retaining senior staff and hiring new
			 qualified personnel so that the division is brought up to optimal staffing
			 levels. These positions should be designated as not only policy positions, but
			 enforcement positions as well.
				(4)The TAPP should implement special
			 operations, Textile Product Verification Teams (in this title referred to as
			 TPVTs), and other actions under U.S. Customs and Border
			 Protection authority to ensure enforcement of trade laws relating to imports of
			 textile or apparel articles in a timely manner as concerns arise, specifically
			 as they relate to enforcement of the North American Free Trade Agreement, the
			 Dominican Republic-Central America-United States Free Trade Agreement, and all
			 other free trade agreements and preference programs, in order to prevent
			 transshipments and origin fraud.
				(5)U.S. Customs and Border Protection should
			 ensure that seizures, detentions, special operations, and TPVTs remain the
			 primary focus of its textile or apparel articles enforcement efforts.
				102.Seizure and
			 forfeiture of certain textile or apparel articles and use of amounts from
			 fines, penalties, and forfeitures
				(a)Seizure and
			 forfeitureThe following
			 penalties shall apply with respect to an importation of a textile or apparel
			 article:
					(1)In the case of
			 importation for which a trade preference has been claimed and with respect to
			 which the textile or apparel article has been either misdescribed on entry as
			 to country of origin or for which the importer of record does not verify actual
			 country of origin, for purposes of avoiding a duty or other obligation to the
			 United States Government, the textile or apparel article shall be subject to
			 seizure and forfeiture consistent with United States customs laws.
					(2)In the case of importation by an importer
			 of record who provides false information with respect to the physical address
			 of the importer or who does not meet the requirements of section 484(a)(2)(B)
			 of the Tariff Act of 1930 (19 U.S.C. 1484 (a)(2)(B)), the textile or apparel
			 article shall be subject to seizure and forfeiture consistent with United
			 States customs laws.
					(b)Use of amounts
			 from fines, penalties, and forfeitures
					(1)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Homeland Security or the Secretary of
			 the Treasury—
						(A)shall use amounts
			 from fines, penalties, and forfeitures of property for violations of any law
			 regarding the import of textile or apparel articles enforced by the Secretary
			 of Homeland Security to pay for expenses directly related to investigations of,
			 and civil or criminal enforcement proceedings on, violations of any law
			 regarding the import of textile or apparel articles, including any necessary
			 expenses for equipment, training, travel, witnesses, and contracting services
			 directly related to such investigations or proceedings; and
						(B)may use amounts from fines, penalties, and
			 forfeitures of property for violations of any law regarding the import of
			 textile or apparel articles enforced by the Secretary of Homeland Security to
			 pay for a reward of not less than 20 percent of the amount of the fine,
			 penalty, or forfeiture of property collected or $20,000, whichever is the
			 lesser amount, to any person who furnishes information that leads to an arrest,
			 conviction, civil penalty assessment, or forfeiture of property for any
			 violation of any law regarding the import of textile or apparel articles
			 enforced by the Secretary.
						(2)Liability for
			 storage and disposal costsAny person found in an administrative or
			 judicial proceeding to have violated a law regarding the import of textile or
			 apparel articles enforced by the Secretary of Homeland Security or the
			 Secretary of the Treasury shall be liable for the cost incurred in the storage
			 and disposal of any textile or apparel articles seized in connection with the
			 violation.
					(3)Rule of
			 constructionAmounts from
			 fines, penalties, and forfeitures of property for violations of any law
			 regarding the importation of textile or apparel articles enforced by the
			 Secretary of Homeland Security or the Secretary of the Treasury to pay for
			 expenses described in paragraph (1)(A) or a reward described in paragraph
			 (1)(B) are in addition to amounts otherwise available for such purposes.
					103.Increase in
			 certain TAPP positions and Import Specialist positions and biennial review of
			 staff levels
				(a)Increase in
			 certain TAPP positionsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall ensure that—
					(1)the Textile
			 Operations Branch (or any successor or related Branch) of the TAPP shall
			 consist of, at a minimum, one Branch Chief and seven Operations Staff, of which
			 not less than one Operations Staff shall be assigned to each of the CAFTA–DR
			 countries and not less than one Operations Staff shall be assigned to the
			 People’s Republic of China for purposes of Customs services and textile or
			 apparel preference verification;
					(2)the Textile/Apparel Policy Branch (or any
			 successor or related Branch) of the TAPP shall consist of, at a minimum, one
			 Branch Chief and three Operations Staff and two textile trade analysts;
			 and
					(3)the Quota Branch
			 (or any successor or related Branch) of the TAPP shall consist of, at a
			 minimum, one Branch Chief and four Operations Staff.
					(b)Increase in
			 certain Import Specialist positionsAs soon as practicable after the date of
			 the enactment of this Act, the Commissioner shall allocate, to the 15 largest
			 (by value of entries) United States ports of entry for textile or apparel
			 articles, Import Specialists that are trained in fraud relating to imports of
			 textile or apparel articles so that the level of Import Specialist positions is
			 not less than 150 percent of the level of Import Specialist positions (as of
			 the date of the enactment of this Act) at such ports of entry.
				(c)Biennial review
			 of staff levelsNot later
			 than two years after the date of the enactment of this Act, and every two years
			 thereafter, the Commissioner shall review the TAPP staff levels and determine
			 whether there is need for additional staff to carry out the duties of the
			 TAPP.
				(d)CAFTA–DR country
			 definedIn this section, the term CAFTA–DR country
			 has the meaning given the term in section 3(2) of the Dominican
			 Republic-Central America-United States Free Trade Agreement Implementation Act
			 (19 U.S.C. 4002(2)).
				104.Implementation
			 reportNot later than one year
			 after the date of the enactment of this Act, the Commissioner shall transmit to
			 Congress a report on the implementation of this title.
			105.DefinitionsFor purposes of this title:
				(1)CommissionerThe term Commissioner means
			 the Commissioner responsible for U.S. Customs and Border Protection.
				(2)Enter;
			 entryThe terms
			 enter and entry refer to the entry, or withdrawal
			 from warehouse for consumption, in the customs territory of the United
			 States.
				(3)Importer of
			 recordThe term importer of record has the meaning
			 given the term in section 484 of the Tariff Act of 1930 (19 U.S.C.
			 1484).
				(4)Special
			 operationsThe term
			 special operations means an initiative that is—
					(A)implemented to
			 address specific instances of transactions that do not comply with United
			 States trade laws with respect to textile or apparel articles;
					(B)used to address any import violations
			 involving textile or apparel articles, including fraud, quota requirements,
			 revenue collection, trade preferences or requirements under free trade
			 agreements, product safety, anti-dumping and countervailing duties, or
			 intellectual property rights; or
					(C)initiated to address a singular instance or
			 a pattern of high-risk behavior, involving a particular commodity or other
			 trade issue, including valuation, origin fraud, or trade preference violation,
			 on the part of a country, importer, or manufacturer.
					(5)TAPPThe term TAPP means the
			 Textile and Apparel Policy and Programs division of the Office of International
			 Trade within U.S. Customs and Border Protection.
				(6)TPVTsThe term TPVTs means Textile
			 Product Verification Teams.
				IIAmendments to the
			 Tariff Act of 1930
			201.Additional
			 requirements for importation of textile or apparel articles
				(a)Affidavit
			 requirementSection 484(a) of the Tariff Act of 1930 (19 U.S.C.
			 1484(a)) is amended by adding at the end the following:
					
						(3)Affidavit
				requirement
							(A)In
				generalThe documentation or information required under paragraph
				(1) with respect to imported textile or apparel articles shall include an
				affidavit with respect to each importation of such merchandise that includes
				the information described in subparagraph (B).
							(B)Required
				informationThe information described in this paragraph is the
				following:
								(i)The physical address of the
				manufacturer.
								(ii)The contact
				person’s name and complete contact information.
								(iii)A description of
				the articles, such as fiber content, yarn content, fabric type.
								(iv)The purchase
				order or invoice number issued for the sale with quantities included.
								(v)The date of sale
				or shipment of the articles.
								(vi)If available, the
				container number and bill of lading number for the articles delivered to the
				customer.
								(C)FormThe
				affidavit required under this paragraph may be submitted to U.S. Customs and
				Border Protection in electronic form.
							(D)DefinitionIn this paragraph, the term textile
				or apparel article has the meaning given the term in section 2 of the
				Textile Enforcement and Security Act of
				2010.
							.
				(b)Bonding
			 requirementSection 623(b) of
			 the Tariff Act of 1930 (19 U.S.C. 1623(b)) is amended by adding at the end the
			 following:
					
						(5)In the case of importation of textile or
				apparel articles, the Secretary of the Treasury shall by regulation or specific
				instruction require, or authorize Customs officers to require, the amount of
				the bond to include amounts equal to any duties, fees, and penalties estimated
				to be payable on such articles. For purposes of this paragraph, amounts equal
				to any penalties estimated to be payable on such articles shall be based on a
				risk assessment of the importer. In this paragraph, the term textile or
				apparel article has the meaning given the term in section 2 of the
				Textile Enforcement and Security Act of
				2010.
						.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to articles entered, or withdrawn from warehouse for consumption,
			 on or after the date that is 180 days after the date of the enactment of this
			 Act.
				202.Definition of
			 person for penalties for fraud, gross negligence, and negligence relating to
			 import documentation
				(a)In
			 generalSection 592(a)(1) of
			 the Tariff Act of 1930 (19 U.S.C. 1592(a)(1)) is amended in the matter
			 preceding subparagraph (A) by striking no person and inserting
			 no producer, manufacturer, supplier, seller, importer, exporter, or
			 other person.
				(b)Conforming
			 amendmentSection 592A(a)(1)
			 of the Tariff Act of 1930 (19 U.S.C. 1592a(a)(1)) is amended by inserting
			 importer, after exporter,.
				203.Special
			 provisions regarding certain violations relating to import
			 documentation
				(a)Publication of
			 names of certain violatorsSection 592A(a)(1) of the Tariff Act of
			 1930 (19 U.S.C. 1592a(a)(1)), as amended by this Act, is further amended in the
			 matter preceding subparagraph (A) by striking is authorized to
			 and inserting shall.
				(b)List of
			 high-Risk countriesSection
			 592A(b)(1) of the Tariff Act of 1930 (19 U.S.C. 1592a(b)(1)) is amended in the
			 first sentence—
					(1)by striking
			 is authorized to and inserting shall; and
					(2)by inserting after
			 quotas the following: or duties.
					204.Electronic
			 preference verification system for origin of textile or apparel articles under
			 CAFTA, NAFTA, and other free trade agreements
				(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the President, acting through the Commissioner
			 responsible for U.S. Customs and Border Protection and in coordination with the
			 head of the Office of Textiles and Apparel of the Department of Commerce, shall
			 establish an electronic verification system for tracking textile or apparel
			 articles imported or exported under the Dominican Republic-Central
			 America-United States Free Trade Agreement, the North American Free Trade
			 Agreement, or any other free trade agreement to which the United States is a
			 party to ensure compliance with the respective requirements of such
			 agreements.
				(b)ImplementationThe President shall seek to enter into
			 consultations and agreements as appropriate with the government of each foreign
			 country that is party to any agreement described in subsection (a) for purposes
			 of implementing the system established under subsection (a).
				(c)ConfidentialityThe
			 system established under subsection (a) shall ensure that proprietary
			 information, such as information about supply chain participants, are coded so
			 that only U.S. Customs and Border Protection and the Office of Textiles and
			 Apparel personnel can access such information.
				(d)Sense of
			 CongressIt is the sense of Congress that the President should
			 seek to make the integration of the system established under subsection (a) in
			 future free trade agreements a priority in negotiations for such
			 agreements.
				205.Nonresident
			 importer declaration program for textile or apparel articles
				(a)Establishment of
			 programThe President shall
			 establish and maintain a nonresident importer declaration program with respect
			 to the importation of textile or apparel articles. The program shall require
			 nonresident importers of textile or apparel articles to provide the information
			 required under subsection (b) and declare the information required under
			 subsection (c), and require that such information accompany the entry summary
			 documentation for such textile or apparel articles.
				(b)Information
			 requiredThe President shall
			 require the following information to be submitted by any nonresident importer
			 seeking to import textile or apparel articles:
					(1)An identification of a resident agent in
			 the State in which the port of entry is located who is authorized to accept
			 service of process against the nonresident importer in connection with the
			 importation of the textile or apparel articles.
					(2)A certification
			 that the resident agent described in paragraph (1) has assets in the United
			 States in sufficient amounts for the purpose of ensuring the payment of any
			 additional loss of revenue not covered by any surety bond or for any civil
			 penalties levied by the Federal Government in connection with the importation
			 of the textile or apparel articles.
					(3)A copy of the commercial invoice
			 accompanying the shipment of the textile or apparel articles, including the
			 name, address, and contact information for each person in the transaction, such
			 as the trading house, the freight forwarder, and the ultimate purchaser of the
			 goods.
					(c)Declarations
			 requiredPursuant to procedures prescribed by the President, any
			 nonresident importer seeking to import textile or apparel articles shall
			 declare the following:
					(1)The nonresident importer has secured a bond
			 in connection with the importation of the textile or apparel articles as
			 required by section 623(b)(5) of the Tariff Act of 1930 (as added by section
			 201(b) of this Act).
					(2)The nonresident importer has established a
			 power of attorney in connection with the importation of the textile or apparel
			 articles.
					(d)Penalties
					(1)In
			 generalIt shall be unlawful
			 for any person to import into the United States textile or apparel articles in
			 knowing violation of this section.
					(2)Civil
			 penaltiesAny person who violates paragraph (1) shall be liable
			 for a civil penalty of not more than $50,000 for each such violation.
					(3)Other
			 penaltiesIn addition to the
			 penalties provided for in paragraph (2), any violation of this section that
			 violates any other customs law of the United States shall be subject to any
			 applicable civil and criminal penalty, including seizure and forfeiture, that
			 may be imposed under such customs law or title 18, United States Code, with
			 respect to the importation of textile or apparel articles.
					(e)Nonresident
			 importer definedIn this
			 section, the term nonresident importer means—
					(1)an individual that
			 is not a citizen of the United States or an alien lawfully admitted for
			 permanent residence in the United States; or
					(2)a partnership,
			 corporation, or other commercial entity that is not organized under the laws of
			 a jurisdiction within the customs territory of the United States (as such term
			 is defined in General Note 2 of the Harmonized Tariff Schedule of the United
			 States) or in the Virgin Islands of the United States.
					IIIMiscellaneous
			 provisions
			301.Establishment
			 of Office of Textile and Apparel Trade Enforcement within the Department of
			 Justice
				(a)EstablishmentThe Attorney General shall establish within
			 the Department of Justice the Office of Textile and Apparel Trade
			 Enforcement.
				(b)TimingThe Attorney General shall establish the
			 Office by not later than the end of the 180-day period beginning on the date of
			 the enactment of this Act.
				(c)StaffThe
			 Office shall have a director, at least three attorneys, and such other staff as
			 may be necessary.
				(d)FunctionsThe Office shall be responsible for
			 carrying out all functions of the Department of Justice relating to relevant
			 enforcement cases.
				(e)VenueNotwithstanding the provisions of chapter
			 87 of title 28, United States Code, relating to venue, a relevant enforcement
			 case may be prosecuted only in the United States District Court for the Middle
			 District of North Carolina.
				(f)Relevant
			 enforcement casesIn this section, a case is a relevant
			 enforcement case if the case—
					(1)is referred to the Department of Justice by
			 the Department of Homeland Security; and
					(2)relates to the
			 enforcement of laws with respect to the importation of textile or apparel
			 articles.
					
